                Case Pending No. 29 Document 1 Filed 04/12/21 Page 1 of 3




                               BEFORE THE UNITED STATES
                      JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

    IN RE: BELVIQ (Lorcaserin) PRODUCTS                           )
    LIABILITY LITIGATION                                          )    MDL Docket No.: ____
                                                                  )


             MOTION TO TRANSFER ACTIONS TO THE EASTERN DISTRICT
                 OF LOUISIANA PURSUANT TO 28 U.S.C. § 1407 FOR
                    CONSOLIDATED PRETRIAL PROCEEDINGS


         Pursuant to 28 USC § 1407 and Rule 6.2 of the Rules of Procedure of the Judicial Panel on

Multidistrict Litigation, Movants STEPHANIE FULLER, ROBERT FULLER, DEBORAH

STEINMAN, REUBEN STEINMAN, MILDRED SMITH, PAMELA PUSKAS, MICHAEL

PUSKAS, JENNIFER REYNOLDS-SITZER, KENNETH SITZER, DEBORAH CRAWFORD,

BRADLEY TREY CRAWFORD. MARYANN KAYLOR AND WILLARD KAYLOR, JR.

(collectively, “Movants”)1 respectfully request transfer and coordination for pretrial purposes of

all currently filed cases identified in the annexed Schedule of Actions, as well as any cases

subsequently filed involving similar facts or claims (“tag along cases”), to the United States

District Court for the Eastern District of Louisiana.

         There are currently thirteen (13) actions (“Actions”) pending in twelve (12) different

judicial districts/divisions throughout the United States, alleging similar wrongful conduct on the

part of Defendants relating to the pharmaceutical drug Belviq. Movants respectfully submit that

transfer for pretrial consolidation and coordination is proper and necessary for the following

reasons:


1
  Fuller, et al. v. Eisai, Inc, et al., 2:20-cv-01675; Steinman, et al. v. Eisai, Inc, et al., 1:20-cv-02608; Smith v. Eisai,
Inc, et al., 5:20-cv-01278; Puskas, et al. v. Eisai, Inc, et al, 5:20-cv-00868.; Kaylor, et al v. Eisai, Inc, et al., 5:21-cv-
00058; Reynolds-Sitzer, et al. v. Eisai, Inc, et al., 1:21-cv-00145; and Crawford, et al. v. Eisai, Inc, et al., 2:21-cv-
02439.
     Case Pending No. 29 Document 1 Filed 04/12/21 Page 2 of 3




1. These Actions allege numerous causes of action relating to the defective drug, Belviq,

   created, developed, researched, manufactured, marketed, promoted and sold by the

   Defendants. The claims include, but are not limited to, failure to warn, design defect,

   manufacturing defect, breach of warranty, and claims associated with conduct that

   imposes liability with the marketing and sales of Belviq.

2. There are currently thirteen (13) actions pending in twelve (12) districts/divisions

   asserting similar claims. In particular, cases have been filed in Louisiana, Eastern

   District (New Orleans); New York, Eastern District (Brooklyn); Florida, Middle

   District (Tampa); Florida, Middle District (Orlando); Florida, Middle District (Ocala);

   Alabama, Northern District (Huntsville); Louisiana, Western District (Shreveport);

   Oklahoma, Western District (Oklahoma City); Missouri, Western District (Kanas

   City), New York, Northern District (Utica); District of New Jersey (Newark); and New

   York, Southern District (White Plains).     Upon information and belief, Counsel for

   Movants anticipate that multiple additional complaints will be filed in the near future.

3. Each of the Actions arise out of the same or similar nucleus of operative facts, and all

   arise out of the same or similar alleged wrongful conduct.

4. Each of the Actions will involve the resolution of the same or similar questions of fact

   and law, as they all arise from Defendants’ same and similar wrongful conduct.

5. Discovery conducted in each of the Actions will be substantially similar and will

   involve the same documents and witnesses, because each Action arises from the same

   or similar nucleus of operative facts. Therefore, no prejudice or inconvenience will

   result from the transfer, coordination and consolidation of the related actions to the

   Eastern District of Louisiana.




                                         2
            Case Pending No. 29 Document 1 Filed 04/12/21 Page 3 of 3




       For the reasons stated above, as well as in more detail in the accompanying Memorandum

in Support, the transfer, coordination and consolidation of the Actions and subsequent tag along

cases to the Eastern District of Louisiana will promote the efficient administration of the Actions.

       Accordingly, Movants respectfully requests that the actions noted on the annexed Schedule

of Actions be transferred to the Eastern District of Louisiana.



Dated: April 12, 2021                 Respectfully Submitted,
       New York, New York             DOUGLAS & LONDON, P.C.

                                      /s/ Michael A. London
                                      MICHAEL A. LONDON (ML-7510)
                                      59 Maiden Lane, Sixth Floor
                                      New York, New York 10038
                                      Ph: (212) 566-7500
                                      Fax: (212) 566-7501
                                      Email: mlondon@douglasandlondon.com
                                      Counsel for Movants




                                                 3
